Order filed April 2, 2015




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-15-00067-CV
                                   __________

IN RE FORD MOTOR COMPANY AND THE SEWELL FAMILY
   OF COMPANIES, INC. D/B/A SEWELL FORD-LINCOLN


                            Original Mandamus Proceeding


                                     ORDER
       Relators, Ford Motor Company and the Sewell Family of Companies, Inc.
d/b/a Sewell Ford-Lincoln have filed a petition for writ of mandamus with this
court alleging that Respondent, the Honorable Jim Bobo, Judge of the County
Court at Law of Ector County, Texas, has abused his discretion by denying Ford
Motor Company’s motion to disqualify Plaintiff’s counsel in Cause No. CC-25797,
styled Erik Galindo, Plaintiff v. Ford Motor Company and the Sewell Family of
Companies, Inc. d/b/a Sewell Ford-Lincoln, Defendants. Relators have also filed
an unopposed motion to stay all proceedings in the trial court pending a ruling in
this court regarding Relators’ petition for writ of mandamus.     This court has
requested the Real Party in Interest, Erik Galindo, to file a response to Relators’
petition on or before April 9, 2015.
      In order to afford this court sufficient time to review the merits of Relators’
petition and the response to be filed by Real Party in Interest, we grant a stay
effective immediately of all proceedings in the trial court in Cause No. CC-25797,
pending further order of this court. See TEX. R. APP. P. 52.10(b) (An appellate
court may grant “any just relief” pending the disposition of an original petition.).


                                                     PER CURIAM




April 2, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2